Case: 16-20780   Document: 00514180469   Page: 1   Date Filed: 10/03/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                              No. 16-20780                              FILED
                            Summary Calendar                      October 3, 2017
                                                                   Lyle W. Cayce
                                                                        Clerk
SANDRA G. HALE,

                                         Plaintiff-Appellant
v.

UNITED STATES OF AMERICA; METREX RESEARCH CORPORATION;
DEPARTMENT OF VETERANS AFFAIRS; STEPHEN SEDER, Doctor;
RAJANI POTU, Doctor; BAYLOR UNIVERSITY SYSTEM; THE
UNIVERSITY OF TEXAS SYSTEM; UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER AT HOUSTON; MICHAEL DEBAKEY MEDICAL
CENTER (VA HOSPITAL),

                                       Defendants-Appellees
******************************************************************
SANDRA G. HALE,

                                         Plaintiff-Appellant
v.

DEPARTMENT OF VETERAN AFFAIRS; DOCTOR STEPHEN J. SEDER;
DOCTOR RAJANI POTU; METREX RESEARCH, UNITED STATES;
UNIVERSITY OF TEXAS SYSTEM; UNIVERSITY OF TEXAS HEALTH
SCIENCE CENTER,

                                          Defendants-Appellees


                Appeals from the United States District Court
                     for the Southern District of Texas
                           USDC No. 4:16-CV-1189
                           USDC No. 4:16-CV-3071
     Case: 16-20780      Document: 00514180469         Page: 2    Date Filed: 10/03/2017


                                      No. 16-20780

Before JOLLY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Sandra G. Hale filed in the district court a complaint raising personal
injury claims against multiple defendants. At the same time, Hale filed a
similar complaint in state court, which was removed to the district court and
filed as a separate action. Hale now seeks leave to proceed in forma pauperis
(IFP) on appeal from the district court’s orders consolidating her two civil
actions and denying in part her motion to remand her claims to state court. By
seeking leave to proceed IFP in this court, Hale is challenging the district
court’s denial of her request for leave to proceed IFP on appeal and certification
that this appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). We lack
jurisdiction to review either of the district court’s orders because they are not
final judgments for purposes of 28 U.S.C. § 1291; they are not among the type
of orders listed in § 1292(a); they were not certified by the district court under
Federal Rule of Civil Procedure 54(b) or 28 U.S.C. § 1292(b) to be final
appealable orders; and they do not fall within a jurisprudential exception, such
as the collateral-order doctrine, that would render them final, appealable
orders. See Dardar v. Lafourche Realty Co., 849 F.2d 955, 957-59 (5th Cir.
1988); Save the Bay, Inc. v. United States Army, 639 F.2d 1100, 1102-03 & n.3
(5th Cir. 1981); see also In re Macon Uplands Venture, 624 F.2d 26, 27-28 (5th
Cir. 1980) (holding that an order of consolidation is interlocutory and not



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-20780    Document: 00514180469     Page: 3   Date Filed: 10/03/2017


                                 No. 16-20780

immediately appealable); Melancon v. Texaco, Inc., 659 F.2d 551, 552-53 (5th
Cir. 1981) (holding that the denial of a motion to remand is interlocutory and
not immediately appealable).
      Because this court lacks jurisdiction to consider Hale’s appeal from the
district court’s interlocutory orders, she has not shown that she will present a
nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). Accordingly, her motion for leave to proceed IFP is DENIED, and the
appeal is DISMISSED for lack of jurisdiction.




                                       3